Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites the limitations of “the powder bed region” in line 5 and claim 16 recites the limitations of “the powder bed region” in line 5.  There is insufficient antecedent basis for the limitations in the claims. 
2-11, 13 depended on claim 1 are rejected as well.
Response to Amendment
The Amendment filed Dec. 20, 2021 has been entered. Claims 1-11, 13 and 16 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (US Patent 5,985,204) in view of Bruck et al. (US 2015/0125333).
Regarding claims 1-3, Otsuka discloses that, as illustrated in Figs. 13-15, a method for the additive manufacture of a component (Fig. 13, item 1) to be produced in layers in a powder bed, the method comprising:
directing at least two laser beams by two respective laser scanners (e.g., Fig. 13, item M1 (the thick laser beam) from item 80 and another one M2 (the thin laser beam) from item 93) to a powder bed (Fig. 13, item 50) from above onto the powder bed, wherein the at least two laser beams are each deflected two dimensionally over a powder bed region (as shown in Figs. 13-15) and wherein a laser focal spot of each laser beam is projected onto the powder bed directly below the corresponding scanner, and the two laser focal spots (e.g., as illustrated in Fig. 13, a plurality of the sub emitting apparatuses 93 are disposed over the fixed frame 6 (col. 
manufacturing the component producible (Fig. 13, item 1) in the powder bed region with at least one of the laser beams, wherein the component can be manufactured by either one or both of the laser beams, wherein each surface contour (as shown in Fig. 2, for example, some vertical surfaces perpendicular to the top surface of the powder bed) of the component (The three-dimensional laminated object 1 is constituted by piling a plurality of solid layers 10 in a piling direction, a direction P, thereby constituting a casting mold (col. 4, lines 11-14)), which extends over multiple layers (Fig. 13, item 10) and is oriented at least almost perpendicularly to the powder bed (as shown in Fig. 2). 
However, Otsuka does not disclose that the laser focal spot of each one of the two laser beams has a focal spot diameter of less than or equal to 100 micron.  
Otsuka discloses the claimed invention except for a focal spot diameter of less than or equal to 100 micron. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Otsuka since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties 
Furthermore, Otsuka discloses that, there are multiple factors to affect the focal spot diameter of laser beams (see Example 2 in the teachings of Otsuka). In other words, Otsuka realizes the laser focal spot diameter is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the laser focal spot of each one of the two laser beams has a focal spot diameter of less than or equal to 100 micron) as a result of routine optimization of the result effective variable for a selective laser melting or sintering process in an effort to build a custom shape deposit.  
However, Otsuka does not explicitly disclose that each surface contour of the component is manufactured solely by one of the laser beam.
In the same field of endeavor, 3D printing, Bruck discloses that, as illustrated in 4, the surface contour of the component (Fig. 4, item 22”) is manufactured solely by one (Fig. 4, item 20) of the laser beams, and/or each surface contour of the component, which extends over multiple layers and is not oriented at least almost parallel to the powder bed, is manufactured solely by one of the laser beams (A scanning system 18 directs an energy beam such as laser beam 20 from below a top surface 25 of the fluidized powdered bed 14 to selectively heat (melt, partially melt or sinter) and solidify regions of the powder to form a portion of component 22 (or 22’’ in Fig. 4) ([0027], lines 1-5)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otsuka to incorporate the 
Regarding claim 4, Otsuka discloses that, as illustrated in Figs. 1-10, at one surface contour (Figs. 3-5, items 42 and 46 (skin)), which extends over multiple layers and is oriented parallel or almost parallel to the powder bed, is manufactured with the same laser beam (Fig. 5, item M2 (thin laser beam)) as a surface contour oriented perpendicularly or almost perpendicularly to the powder bed. 
Regarding claim 5, Otsuka discloses that, as illustrated in Figs. 1-10, at one surface contour (Figs. 3-5, items 42 and 46 (skin)), which extends over multiple layers and is oriented parallel or almost parallel to the powder bed, is manufactured with the same laser beam (e.g. as shown in Fig. 5) as a surface contour not oriented parallel or almost parallel to the powder bed.
Regarding claims 6-7, Otsuka discloses that all the surface contours of the component (including the outer surface and the inner surface of the component) are manufactured by one of the laser beam M1 or M2. This is another intended use including the inner surface and the outer surface of the component and will not have a patent weight.
Otsuka discloses that, as illustrated in Figs. 1-10, at one surface contour (Figs. 3-5, items 42 and 46 (skin)), which includes the outer surfaces and the inner surfaces of the 3D objects (as shown).

Bruck discloses that, as illustrated in 4, the surface contour of the component (Fig. 4, item 22”) is manufactured solely by one (Fig. 4, item 20) of the laser beams, and/or each surface contour of the component, which extends over multiple layers and is not oriented at least almost parallel to the powder bed, is manufactured solely by one of the laser beams (A scanning system 18 directs an energy beam such as laser beam 20 from below a top surface 25 of the fluidized powdered bed 14 to selectively heat (melt, partially melt or sinter) and solidify regions of the powder to form a portion of component 22 (or 22’’ in Fig. 4) ([0027], lines 1-5)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otsuka to incorporate the teachings of Bruck to provide that each surface contour of the component is manufactured solely by one of the laser beam. Doing so would be possible to fabricate components having most difficult materials to weld such as highest aluminum content, as recognized by Bruck ([0005], [0006], [0007], [0008]).
Regarding claim 8, Otsuka discloses the claimed invention except for a specific shape of the surface contour. It would have been obvious to one of ordinary skill in the art at the time the invention was made to Otsuka, since it has been held that a mere change in shape of an element (the surface contour) is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of the surface contour for the purpose of intended use. The intended use does not have a patent weight.

However, Otsuka does not explicitly disclose that each surface contour of the component is manufactured solely by one of the laser beam.
Bruck discloses that, as illustrated in 4, the surface contour of the component (Fig. 4, item 22”) is manufactured solely by one (Fig. 4, item 20) of the laser beams, and/or each surface contour of the component, which extends over multiple layers and is not oriented at least almost parallel to the powder bed, is manufactured solely by one of the laser beams (A scanning system 18 directs an energy beam such as laser beam 20 from below a top surface 25 of the fluidized powdered bed 14 to selectively heat (melt, partially melt or sinter) and solidify regions of the powder to form a portion of component 22 (or 22’’ in Fig. 4) ([0027], lines 1-5)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otsuka to incorporate the teachings of Bruck to provide that each surface contour of the component is manufactured solely by one of the laser beam. Doing so would be possible to fabricate components having most difficult materials to weld such as highest aluminum content, as recognized by Bruck ([0005], [0006], [0007], [0008]).
Regarding claim 9, Otsuka discloses that, as illustrated in Figs. 2 and 13, in the method multiple components (e.g. Fig. 2, item 1 (including a different portion 1x)) to be manufactured 
Otsuka discloses the claimed invention except for multiple components. It would have been obvious to one of ordinary skill in the art at the time the invention was made to Otsuka, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art.  One would have been motivated to make the elements separable for the purpose of having alternative design options.
Generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125. 

Regarding claims 10-11, Otsuka discloses that, as illustrated in Fig. 13, in the method the powder bed region that can be scanned by each of the laser beams (Fig. 13, items M1 and M2) includes a certain range. However, Otsuka does not explicitly disclose the scanning range of each the laser beams includes at least about 2/3 of the powder bed or the entire powder bed. Based on the concept disclosed in Fig. 13, Otsuka realizes that, the scanning range of each of the laser beams is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the scanning range of each the laser beams includes at least about 2/3 of the powder bed or the entire powder bed) as a result of routine optimization of the result effective variable of making the 3D components in an effort to achieve the manufacturing flexibility of the 3D objects in one setup of the additive manufacturing system.
13, Otsuka does not explicitly disclose that simultaneously with the manufacture of the surface contour, an internal region of the component is manufactured by another of the laser beams. Bruck discloses that, as illustrated in Fig. 4, in the method simultaneously with the manufacture of the surface contour (by laser beam 20 as shown in Fig. 4), an internal region of the component (Fig. 4, item 22’’) is manufactured by another of the laser beams (the laser beam 20’’ from the scanning source 18’ as shown in Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otsuka to incorporate the teachings of Bruck to provide that simultaneously with the manufacture of the surface contour, an internal region of the component is manufactured by another of the laser beams. Doing so would be possible to fabricate components having most difficult materials to weld such as highest aluminum content, as recognized by Bruck ([0005], [0006], [0007], [0008]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (US Patent 5,985,204) in view of Bruck et al. (US 2015/0125333).
Regarding claim 16, Otsuka discloses that, as illustrated in Figs. 13-15, a method for the additive manufacture of a component (Fig. 13, item 1) to be produced in layers in a powder bed, the method comprising:
directing at least two laser beams by two respective laser scanners (e.g., Fig. 13, item M1 (the thick laser beam) from item 80 and another one M2 (the thin laser beam) from item 93) to a powder bed (Fig. 13, item 50) to impinge from above onto the powder bed directly below the corresponding scanner, wherein the at least two laser beams are each deflected two dimensionally over a powder bed region (as shown in Figs. 13-15), wherein laser focal spots 
However, Otsuka does not explicitly disclose that each surface contour of the component is manufactured solely by one of the laser beam.
Bruck discloses that, as illustrated in 4, the surface contour of the component (Fig. 4, item 22”) is manufactured solely by one (Fig. 4, item 20) of the laser beams, and/or each surface contour of the component, which extends over multiple layers and is not oriented at least almost parallel to the powder bed, is manufactured solely by one of the laser beams (A scanning system 18 directs an energy beam such as laser beam 20 from below a top surface 25 of the fluidized powdered bed 14 to selectively heat (melt, partially melt or sinter) and solidify regions of the powder to form a portion of component 22 (or 22’’ in Fig. 4) ([0027], lines 1-5)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otsuka to incorporate the teachings of Bruck to provide that each surface contour of the component is manufactured solely by one of the laser beam. Doing so would be possible to fabricate components having most difficult materials to weld such as highest aluminum content, as recognized by Bruck ([0005], [0006], [0007], [0008]).
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered. 
In response to applicant’s arguments in claims 1 and 16 that Bruck fails to disclose that the component can be manufactured by either one or both of the two laser beams as recited by the amended claims, it is not persuasive. As illustrated in Figs. 1 and 4, Bruck discloses that the component 22 or 22” is manufactured by laser beam 20” from the source 18’ and the laser beam 20 from the source 18 is doing a repair/manufacture work (if necessary) ([0015]). For the source 18 alone, if necessary, the component can be made by itself. Basically, Bruck discloses a plurality of laser beams (if necessary, simply duplicating can be optional) like claimed laser beams, for one of ordinary skilled in the art, it would have been obvious for Bruck to reach the same results claimed in claims 1 and 16.   
Regarding arguments that in claims 1 and 16 that Otsuka fails to disclose that the component can be manufactured by either one or both of the two laser beams M1, M2, it is not persuasive. Technically, the laser beams M1 and M2 can be used together or individually without any problem based on different requirements of the component. Basically, Otsuka discloses a plurality of laser beams (if necessary, simply duplicating can be optional) like claimed laser beams, for one of ordinary skilled in the art, it would have been obvious for Otsuka to reach the same results claimed in claims 1 and 16.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742